Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lassen US 2021/0159688 (hereinafter “Lassen”).
	Regarding claim 1, Lassen teaches: A Functional Safety Timer (FST) for monitoring functional safety in Integrated Circuits (ICs), comprising: [0028: “embodiments of the disclosure may increase testability and/or observability of functions of an integrated circuit device”]
	a hardware based counter configured for counting a programmed number of cycles associated with an event of a peripheral device; [FIG. 2 and 0039: “The count register 212 may be configured to increment during performance of a task (e.g., by the CPU 202) until the count register 212 is stopped (e.g., via the control register 214) upon completion of the task.”]
	a first logic circuit configured for receiving a first trigger of the peripheral device, wherein the hardware based counter is initiated by the first logic circuit in response to the first trigger; [FIG. 2 and 0039: “the fault may be detected by monitoring the count register 212, thresholds for which may be controlled by the CPU 202 via the control register 214. The count register 212 may be configured to increment during performance of a task (e.g., by the CPU 202)…”]

	a hardware based comparator configured for comparing the number of cycles counted by the hardware based counter with a threshold time associated with the event; and [FIG. 2 and 0039: “If the value of the count register 212 upon completion of the task is outside of a predetermined range of values defined by one or more threshold values, the timer circuit 204 may determine that a fault occurred.”]
	a plurality of programmable registers configured for determining one or more faults associated with the event based on a result of the comparison. [FIG. 2 and 0039: “If the value of the count register 212 upon completion of the task is outside of a predetermined range of values defined by one or more threshold values, the timer circuit 204 may determine that a fault occurred.” Also see paragraphs 0040-0044 for plurality of different fault cases that can be detected.]
	Regarding claim 2, Lassen teaches: The FST as claimed in claim 1, wherein the one or more faults comprises transient faults and stuck-at faults of the peripheral device. [FIG. 2 and 0039: “If the value of the count register 212 upon completion of the task is outside of a predetermined range of values defined by one or more threshold values, the timer circuit 204 may determine that a fault occurred”; and 0040: “detected faults that may merit a system reset may include an overflow of the count register 212 before the CPU clears the count register indicating completion of the task or clearing of the count register 212 earlier than is appropriate.” Note, Applicant’s specification paragraph 0026 defines transient and stuck-at faults in a similar manner.]
claim 4, Lassen teaches: The FST as claimed in claim 1 further comprises a third logic circuit configured for clearing count of the hardware based counter on at least one of, on receiving a new trigger input to initiate or terminate the hardware based counter and on a trigger for clearing the hardware based counter. [FIG. 2 and 0039: “The count register 212 may be configured to increment during performance of a task (e.g., by the CPU 202) until the count register 212 is stopped (e.g., via the control register 214) upon completion of the task”; and 0040: “…the CPU clears the count register indicating completion of the task…”]
	Regarding claim 7, Lassen teaches: The method as claimed in claim 5 further comprising transmitting information about the one or more faults to a fault control unit in the IC. [FIG. 2 and 0040: “In the case that the timer circuit 204 determines that the detected fault merits a system reset to remedy the fault (e.g., a critical fault), the timer circuit 204 may generate the first fault signal 220 and transmit the first fault signal 220 to the reset circuit 206.”]
	Regarding claim 10, Lassen teaches: The method as claimed in claim 5 further comprising halting the count in the hardware based counter based on a predefined condition. [FIG. 2 and 0039: “The count register 212 may be configured to increment during performance of a task (e.g., by the CPU 202) until the count register 212 is stopped (e.g., via the control register 214) upon completion of the task…”]
	Claims 5-6 and 9 are rejected based on the same citations and rationale given to claim 1-2 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lassen in view of Vincelli et al. US 2014/0200699 (hereinafter “Vincelli”).
	Regarding claim 3, Lassen teaches: The FST as claimed in claim 1 comprises a transmitter for transmitting information about the one or more faults to a fault control unit in the IC wherein the fault control unit receives the one or more faults from each of one or more FST and other safety logics in the IC and [FIG. 2 and 0039: “If the value of the count register 212 upon completion of the task is outside of a predetermined range of values defined by one or more threshold values, the timer circuit 204 may determine that a fault occurred”; and 0040: “detected faults that may merit a system reset may include an overflow of the count register 212 before the CPU clears the count register indicating completion of the task or clearing of the count register 212 earlier than is appropriate.” In other words, the CPU is responsible for updating the count register and based on the values in the count register indication of a fault is determined.]
	Lassen does not expressively disclose a final fault output to indicate faults detected on the IC to a user for taking corrective actions. But does teach failures may be detected and the system may be placed in a safe state to avoid a hazard to the user (Lassen, paragraph 0033).
	Vincelli teaches: generates a final fault output to indicate faults detected on the IC to a user for taking corrective actions. [0126: “Fault impact can be determined by the user, for example by looking at the influence of a fault on control and data signals transmitted on communication paths”; and 0173: “The user can adjust the impact of fault(s) on element(s), failure coverage for element(s) and/or safety mechanism characteristics (step S13).”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Lassen’s functional safety system for placing a device in a safe state to avoid hazard to a user with Vincelli’s functional safety system where a user can adjust impact of fault on 
	Claim 8 is rejected based on the same citations and rationale given to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.